Citation Nr: 9931746	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-18 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran had active service in the Navy from July 1948 to 
June 1951, when he was placed on the permanently disabled 
retirement list.  He died in April 1997, at the age of 67.  
The appellant is the veteran's widow.  This case comes to the 
Board of Veterans' Appeals (Board) on appeal from an August 
1998 rating decision issued by the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.

The Board notes that the RO issued a rating decision, dated 
in April 1997, in which the veteran was granted an increased 
evaluation of 60 percent for the lumbar spine disability 
(with service connection for degenerative arthritis as part 
of the disability granted), effective in June 1991; granted a 
total rating based on individual unemployability, effective 
in June 1991; denied service connection for a cervical spine 
disorder, a bilateral hip disorder and a nervous disorder 
secondary to the lumbar spine disability; granted service 
connection for dystonia spasms, with a zero percent 
evaluation assigned, effective from June 1991; and denied 
increased evaluations for each of the heel disabilities.  The 
veteran was sent a Supplemental Statement of the Case in that 
same month and he was told to notify the RO within 60 days 
whether he wished to continue his appeal on any of these 
issues.  The veteran sent written statements, dated in May 
1997, in which he indicated that he agreed with the RO's 
action, but it was not entirely clear whether he agreed with 
each and every part of the April 1997 rating decision.  In 
June 1997, the veteran's representative notified the RO that 
the veteran wanted to withdraw his appeal and accept the 
rating decision as it was; however it does not appear that 
there is of record the express written consent of the veteran 
to said withdrawal of the appeal.  See 38 C.F.R. § 20.204(c).  
Nonetheless, the question of the validity of the withdrawal 
became moot when the veteran died in May 1998.  Because of 
the death of the veteran, the Board has no jurisdiction to 
adjudicate the merits of any of these claims.  38 U.S.C.A. 
§ 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 (1999).

The appellant has stated that she believes that the veteran 
should have been granted a 100 percent disability evaluation 
earlier than the June 1991 effective date.  In Wingo v. West, 
11 Vet. App. 307 (1998), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter Court) 
held that a surviving spouse may be entitled, pursuant to 
38 U.S.C.A. § 1318, and 38 C.F.R. § 3.22, to receive 
compensation and indemnity compensation benefits as if the 
veteran's death were service connected by demonstrating that 
the deceased veteran would hypothetically have been entitled 
to receive 100 percent disability compensation based on 
service-connected disability at the time of death and for a 
period of 10 consecutive years immediately prior to death, 
though he was for any reason (other than willful misconduct) 
not in receipt of that 100 percent compensation throughout 
that 10 year period.  This issue has not previously been 
considered by the RO and is not inextricably intertwined with 
the matter on appeal.  Accordingly, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  The veteran died in May 1998, at the age of 67.  The 
death certificate lists the immediate cause of death as lung 
cancer with brain metastasis.  No autopsy was performed.

3.  At the time of the veteran's death he was service-
connected for residuals of an L1-L2 fracture, evaluated as 60 
percent disabling; skin graft residuals of the right and left 
heel, each evaluated as 10 percent disabling; and dystonia 
spasms, evaluated as zero percent disabling.

4.  There is no medical evidence or other competent opinion 
relating the veteran's service-connected back, dystonia 
and/or heel disabilities, or treatment thereof, in any way to 
the lung cancer which caused his death and the appellant's 
claim is therefore not plausible.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 1310, 5107(a) (West 
1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well-grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  There is, however a duty 
to obtain records or otherwise develop a claim where the VA 
is on notice of development that should be accomplished.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995). 

Case law provides that, although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Dixon v. Derwinski, 3 Vet. App. 261, 262 
(1992).  In order for service connection to be warranted, 
there must be evidence of present disability which is 
attributable to a disease or injury incurred during service.  
Moreover, where the determinant issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions cannot 
constitute evidence to render a claim well-grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  Id.  
Thus, the appellant cannot meet her initial burden of proof 
for purposes of determining that her claim is well-grounded 
by relying on her own opinion as to medical matters.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312 (1999).

The veteran died in May 1998 at the age of 67.  The death 
certificate lists the immediate cause of death as lung cancer 
with brain metastasis.  No autopsy was performed.  At the 
time of his death, the veteran was service connected for 
residuals of an L1-L2 fracture with limitation of motion and 
degenerative arthritis, evaluated as 60 percent disabling, 
effective in June 1991; for scars of the right and left heel 
as residuals of skin grafts, each evaluated as 10 percent 
disabling, effective in December 1974; and dystonia spasms 
secondary to the lumbar spine disability, evaluated as zero 
percent disabling, effective in December 1974.  The last VA 
examinations regarding the service-connected disabilities 
were conducted in March 1995.  

It is contended that the medications that the veteran took 
for the treatment of his service-connected disabilities were 
implicated in the cause of his death.  The evidence of record 
contains a VA Form 9 from the appellant, dated in November 
1998, stating her opinion that all the medication that the 
veteran took for pain over the years had to have had 
something to do with his cancer and with his death.  She 
contends that service connection for the cause of the 
veteran's death is therefore warranted because the veteran's 
death was caused by a service-connected disability.  However, 
the appellant offers no medical evidence to substantiate her 
theory, nor does she indicate where any medical records 
supporting this theory may be obtained.  Therefore, there is 
no medical evidence or opinion of record relating the lung 
cancer to service, or to the service-connected lumbar spine 
or heel disabilities, or to any treatment for any service-
connected disability.  

Furthermore, review of the veteran's service medical records 
reveals that the veteran was thoroughly evaluated by a 
physical evaluation board in March 1951, just prior to his 
medical discharge from service due to the back and heel 
problems, and no findings or complaints relating to any 
pulmonary problem were made.  In addition, there is no 
evidence of record that the veteran sought any treatment for 
any pulmonary problem within one year of service or that any 
pulmonary pathology was diagnosed within one year of service, 
as evidenced by the July 1952 VA medical examination report 
that indicates that the veteran's chest x-ray revealed no 
infiltration, consolidation or pleural effusion; no acute 
pulmonary pathology was found.

The death certificate, which is not refuted by any medical 
evidence of record, reflects that the cause of the veteran's 
death was metastatic cancer of the lungs, with no reference 
to the veteran's skin graft residuals, dystonia or lumbar 
spine disability being involved in his death.  The Board also 
notes that onset of the cancer was approximately two years 
prior to the veteran's death and that it was approximately 45 
years after service.  There is no competent medical evidence 
of record that establishes any etiologic connection between 
any of the veteran's service-connected disabilities and the 
development of any cancer.  The Board finds that there is no 
interpretation or construction of the medical evidence of 
record which establishes or suggests that any metastatic lung 
cancer was incurred in, or aggravated by, active service or 
that his service-connected disabilities (or any treatment 
thereof) caused or contributed substantially or materially to 
cause the veteran's death and such is needed to warrant 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1110 and 1310; 38 C.F.R. § 3.312.

Because the appellant has not submitted any medical evidence 
supportive of her claim that the veteran's death was related 
to service or a service-connected disability, it is concluded 
that she has failed in her duty to submit "evidence" which 
would "justify a belief by a fair and impartial individual," 
that her claim is plausible.  See Tirpak, 2 Vet. App. at 611.  
As previously noted, the Court has held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  See also Barfield v. Brown, 5 Vet. App. 8, 9 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The veteran was not service-connected for the underlying 
cause of his death, metastatic lung cancer, and the appellant 
has failed to submit any competent credible evidence linking 
either any incident of service or any of the veteran's 
service-connected disabilities or any treatment for a 
service-connected disability to the cause or production of 
his death.  Since there is no competent, credible evidence of 
medical causality or contribution, the claim is not well-
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois 
v. Brown, 6 Vet. App. 136 (1994).

Where a claim is not well-grounded it is incomplete, and the 
VA is obliged under 338 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete her application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, unlike the situation in the above-cited case, 
the appellant has not put VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make her claim well-grounded.  The Board 
concludes that that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a).  In addition, the Board views 
its discussion above sufficient to inform the appellant of 
the elements necessary for her to complete her application 
for benefits.

Since the appellant has failed to present competent medical 
or historical evidence that her claims that the veteran's 
death was caused by any incident of service, or by any of his 
service-connected disabilities, or by any treatment of a 
service-connected disability, are plausible, that is, she has 
failed to present medical evidence that links any lung cancer 
to service or a service-connected disability or treatment for 
a service-connected disability, the claim for service 
connection for the cause of the veteran's death must be 
denied as not well-grounded.  Dean v. Brown, 8 Vet. App. 449 
(1995).

The Board has also considered whether the appellant has been 
harmed by its consideration of the subisssue of whether the 
claim is well-grounded.  As the appellant was notified of the 
type of evidence needed to support the claim, and as the same 
type of evidence would serve to well-ground the claim, the 
Board concludes that it can proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).





ORDER

A well-grounded claim for entitlement to service connection 
for the cause of the veteran's death not having been 
submitted, the claim is denied. 




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

